ORDER
ELDRIDGE, J.
The Court having considered the joint petition of the Attorney Grievance Commission of Maryland and the Respondent, *320Joseph E. Glass, to suspend the Respondent from the practice of law in the State of Maryland for a period of ninety (90) days, it is the 29th day of August, 2001,
ORDERED, by the Court of Appeals of Maryland that the joint petition be and it is hereby GRANTED, and the Respondent, Joseph E. Glass, is suspended from the practice of law in the State of Maryland for a period of ninety (90) days, the suspension to commence immediately; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Joseph E. Glass from the register of attorneys and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-713.